DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements submitted on 09/18/2020 and 01/27/2021 have been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12-13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raleigh et al. (US 2013/0123854 A1 herein Raleigh).
Regarding claim 1, Raleigh teaches a method for operating a service application (100, 200.1, 200.2) installed on a mobile terminal (102, 202.1, 202.2) for the use of a service, in particular a transport service, comprising:
receiving, by a receiving module (104) of the service application (100, 200.1, 200.2), at least one usage data set (read as user interface 1697 can collect service 
determining, in a basic usage state of the service application (100, 200.1, 200.2), by a verification module (106) of the service application (100, 200.1, 200.2), a verified usage state based on the at least one received usage data set and at least one predetermined verification reference criterion (read as transmission based on how much service usage or traffic usage has taken place, transmission in response to device side control link message, service verification error events, other error events, and/or other message transmission trigger criterion can be determined, controlled and/or initiated by either the device side or the network side) (Raleigh – [0488]), and 
if a verified usage state has been determined, causing, by a first transmitting module (108) of the service application (100, 200.1, 200.2), a transmitting, by the mobile terminal (102, 202.1, 202.2), of an advertising signal with an advertising message, wherein the advertising message indicates that the service application has determined a verified usage state (read as scrolling advertisement area in which information provided by service providers and/or third parties are displayed to the user of the mobile wireless communication device 105; the content of the banner area is advertisement or collage comprising several advertisements wherein the content changes based on one or more of: time of day, the passage of time, a network state, a 
Regarding claim 2 as applied to claim 1, Raleigh further teaches wherein the advertising signal is a Bluetooth Low Energy advertising signal (read as information can be transferred via Bluetooth exchange) (Raleigh – [0784]).
Regarding claim 3 as applied to claim 1, Raleigh further teaches wherein the advertising message comprises at least one of the following advertising parameters:
at least one user identifier,
at least one service provider identifier,
at least one time stamp,
at least one sequence number,
at least one historical date of the advertising signal,
at least one sensor flag characterizing at least one sensor element (118, 120, 122, 124, 126, 128) of the mobile terminal (102, 202.1, 202.2) that transmits the advertising signal,
usage information verified by a backend system (242) and/or an inspection device (read as the content of the banner area is advertisement or collage comprising several advertisements wherein the content changes based on one or more of: time of day, the passage of time, a network state, a network type, geographical location of device, device state, or any other criterion) (Raleigh –Figure 4N, and [0651]).
claim 4 as applied to claim 1, Raleigh further teaches detecting, by a detection module (110) of the service application (100, 200.1, 200.2), a presence of the mobile terminal (102, 202.1, 202.2) in a service area (248, 548, 648.1, 648.2) in a detection step (read as carrier core network usage monitor engines 2422 analyzes a subset of traffic between the STAs 2426 and a source or destination; carrier core network usage monitor engines 2422 can analyze traffic for a subset of devices in service areas of the RANs 2424) (Raleigh – [1572]), and
setting the service application (100, 200.1, 200.2) to the basic usage state if the presence of the mobile terminal (102, 202.1, 202.2) in the service area (248, 548, 648.1, 648.2) is detected (read as network service usage classification engine can categorize traffic based upon the service class requested or needed for a service) (Raleigh – [1574]), 
wherein the detection step is performed in particular at specific times, in particular preferably on a regular basis (read as historical data analysis such as service class usage at certain times of day/days of the week) (Raleigh – [1574]).
Regarding claim 5 as applied to claim 4, Raleigh further teaches wherein the detecting of the presence of the mobile terminal (102, 202.1, 202.2) in the service area (248, 548, 648.1, 648.2) comprises receiving at least one advertising signal with an advertising message transmitted by a further mobile terminal (102, 202.1, 202.2) (read as scrolling advertisement area in which information provided by service providers and/or third parties are displayed to the user of the mobile wireless communication device 105; the content of the banner area is advertisement or collage comprising 
Regarding claim 6 as applied to claim 5, Raleigh further teaches wherein in the detection step, the detecting of the presence of the mobile terminal (102, 202.1, 202.2) in the service area (248, 548, 648.1, 648.2) comprises evaluating the at least one received advertising signal by performing at least one of the evaluating steps from the group comprising: 
- evaluating of the number of advertising signals received from the same further mobile terminal (102, 202.1, 202.2), 
- evaluating of the number of advertising signals transmitted from different further mobile terminals (102, 202.1, 202.2), 
- evaluating of the original time stamp of the at least one received advertising message,
- evaluating of the at least one sensor flag,  
- evaluating of the at least one usage information verified by a backend system (242) and/or an inspection device (read as scrolling advertisement area in which information provided by service providers and/or third parties are displayed to the user of the mobile wireless communication device 105; the content of the banner area is advertisement or collage comprising several advertisements wherein the content changes based on one or more of: time of day, the passage of time, a network state, a 
Regarding claim 7 as applied to claim 1, Raleigh further teaches wherein the received usage data set is at least one sensor data set of the mobile terminal (102, 202.1, 202.2) received from a sensor element (118, 120, 122, 124, 126, 128) of the mobile terminal (102, 202.1, 202.2) (read as the device usage state includes device cognitive state, wherein the device cognitive state includes information the device gathers from the environment based on the device sensors) (Raleigh – [1023]), and 
the at least one received sensor data set: 
- is a signal level of a mobile radio network detected at a mobile radio interface (122) of the mobile terminal (102, 202.1, 202.2), and/or 
- is a geographical position detected by a position sensor (124) of the mobile terminal (102, 202.1, 202.2) (read as GPS sensor) (Raleigh – [1023]), and/or
- is a signal level of a near field detected by a near field interface (118, 120) of the mobile terminal (102, 202.1, 202.2), and/or 
- is an acceleration detected by an acceleration sensor (126) of the mobile terminal (102, 202.1, 202.2) (read as accelerometer) (Raleigh – [1023]), and/or 
- is a speed detected by a speed sensor (128) of the mobile terminal (102, 202.1, 202.2) (read as motion sensor) (Raleigh – [1023]).
Regarding claim 8 as applied to claim 1, Raleigh further teaches wherein 

the at least one verification reference criterion is a specified minimum duration (read as minimum time period for the service plan) (Raleigh – [1245]), and 
the determining of the verified usage state comprises a detecting of an exceeding of the specified minimum duration by the usage period (Raleigh – [1245]). 
Regarding claim 9 as applied to claim 1, Raleigh further teaches wherein the at least one received usage data set is usage information verified by a backend system (242) and/or usage information verified by an inspection device, the at least one verification reference criterion is the existence of verified usage information, and the determining of the verified usage state comprises a detecting of the presence of the verified usage information (read as transmission based on how much service usage or traffic usage has taken place, transmission in response to device side control link message, service verification error events, other error events, and/or other message transmission trigger criterion can be determined, controlled and/or initiated by either the device side or the network side) (Raleigh – [0488]).
Regarding claim 12 as applied to claim 1, Raleigh further teaches causing, by the first transmitting module (104), a transmitting of a further advertising signal with a further advertising message upon receipt of a first advertising message, wherein the further advertising message is at least partly based on the first advertising message (read as scrolling advertisement area in which information provided by service providers 
Regarding claim 13 as applied to claim 1, Raleigh further teaches wherein the determining of the verified usage state is performed at specific times, in particular regularly (read as reporting interval based on accumulated amount of service usage; usage notification update frequency or time interval) (Raleigh – [1240], [1450]).

Regarding claim 16, Raleigh teaches a service application (100, 200.1, 200.2), in particular in the form of a software application (100, 200.1, 200.2) executable by a processor (130) of a mobile terminal (102, 202.1, 202.2), for installation on a mobile terminal (102, 202.1, 202.2), comprising: 
at least one receiving module (104) configured to receive at least one usage data set (read as user interface 1697 can collect service usage information from service monitor agent 1696 to update the local service usage counter and/or, alternatively, the service usage information is obtained from the service controller 125) to update user interface service usage or service cost information) (Raleigh – Figure 1D, and [0482]),
at least one verification module (106) configured to determine a verified usage state in a basic usage state of the service application (100, 200.1, 200.2) based on the 
at least a first transmitting module (108) configured to transmit, by the mobile terminal (102, 202.1, 202.2), an advertising signal with an advertising message if a verified usage state has been determined, wherein the advertising message indicates that the service application has determined a verified usage state (read as scrolling advertisement area in which information provided by service providers and/or third parties are displayed to the user of the mobile wireless communication device 105; the content of the banner area is advertisement or collage comprising several advertisements wherein the content changes based on one or more of: time of day, the passage of time, a network state, a network type, geographical location of device, device state, or any other criterion) (Raleigh – Figure 2D, Figure 4N, [0609], [0651]).
Regarding claim 17 as applied to claim 16, Raleigh further teaches at least one service application (100, 200.1, 200.2) installed on the mobile terminal (102, 202.1, 202.2) (read as mobile phone) (Raleigh – [0047]-[0048], and [0548]).
Regarding claim 18 as applied to claim 17, Raleigh further teaches a service system (240), in particular transport system (240), comprising: at least one mobile .

Allowable Subject Matter
Claims 10-11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/APRIL G GONZALES/          Primary Examiner, Art Unit 2648